Citation Nr: 1814034	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-24 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an effective date prior to July 19, 2013, for the grant of service connection for tinnitus.

2.  Entitlement to an effective date prior to July 19, 2013, for the grant of service connection for right ear hearing loss.

[The issues of entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated 50 percent prior to November 2, 2016, and 70 percent from November 2, 2016, and entitlement to service connection for otitis media, are addressed in a separate Board decision under a different docket number.]


REPRESENTATION

Appellant represented by:	Mary-Christy Fisher, Attorney



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a November 2013 rating decision issued by the Department of Veterans (VA) Regional Office (RO) in Hartford, Connecticut, which granted service connection for tinnitus and for right ear hearing loss, with an assigned effective date of July 19, 2013 for each.  Thereafter, the Veteran perfected an appeal as to the propriety of the assigned effective date.

A Decision Review Officer (DRO) hearing was scheduled in February 2014.  An Informal Hearing Conference was held in lieu of the requested hearing and a report of this conference is contained in the claims folder.  

In June 2016, the Board remanded these issues for further development.

The Veteran appeared at a hearing before one of the undersigned Veterans Law Judges (VLJs) in December 2014.  The Veteran appeared at a hearing before another undersigned VLJ in May 2017.  During the course of the most recent hearing, the Veteran was informed of his right to have a third hearing with a different VLJ who would be assigned to the panel to specifically decide this appeal. In response, the Veteran waived this right.  Therefore, an additional hearing is not needed.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).

During the December 2014 Board hearing, the issue of whether there was clear and unmistakable error (CUE) in a February 2010 rating decision that originally denied service connection for tinnitus and for denied service connection for right ear hearing loss was raised by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The development actions requested in the Board's June 2016 remand were not undertaken.  A remand by the Board confers on claimants, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271   (1998).  Accordingly, the development specified in the Board's prior remand must be conducted prior to adjudication.

In its remand, the Board found that the claims for an effective date prior to July 19, 2013, for the grant of service connection for tinnitus, and for the grant of service connection for right ear hearing loss, were inextricably intertwined with the CUE claims discussed in the Introduction above. Specifically, the Board found that it could not adjudicate the earlier effective date claims until the RO had determined whether there was clear and unmistakable error in its February 2010 rating decision.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

The issue of whether the February 2010 rating decision contained clear and unmistakable error, as requested by the Board, has not been adjudicated by the RO.  Thus the issues must again be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the referred claims of: (a.) Whether there was CUE in the February 2010 rating decision that originally denied service connection for tinnitus; and (b.) whether there was CUE in the February 2010 rating decision that originally denied service connection for right ear hearing loss.  The Veteran must be notified of the decisions and informed of his appellate rights.  While the Veteran has perfected an appeal as to the issues of entitlement to an earlier effective date for service connection for tinnitus and for right ear hearing loss, he is hereby notified that, if either CUE claim is denied, only if he files a timely notice of disagreement, and following receipt of a statement of the case, timely submits a substantive appeal, will that CUE claim(s) be considered by the Board.

2.  After completing the above action, the Veteran's claims of entitlement to an effective date prior to July 19, 2013, for the grant of service connection for tinnitus and for right ear hearing loss should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response, prior to return of the matters to the Board for further appellate consideration, as warranted.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




____________________________                   __________________________
              U. R. POWELL				                A. JAEGER
             Veterans Law Judge                                           Veterans Law Judge
     Board of Veterans' Appeals                                   Board of Veterans' Appeals


______________________________________
ANTHONY C. SCIRÉ, JR.
	Veterans Law Judge, Board of Veterans' Appeals




Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




